Citation Nr: 1023399	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for status-post 
fracture and dislocation of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.  

In a November 2007 rating decision, the RO granted service 
connection for hearing loss in the left ear, assigning a 
noncompensable evaluation, effective April 16, 2007; granted 
service connection for status post fracture and dislocation 
of the right ankle, assigning a noncompensable evaluation, 
effective April 16, 2007; denied service connection for 
hearing loss in the right ear; denied service connection for 
bilateral tinnitus; and granted entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service 
connected disabilities, effective April 16, 2007.  The 
Veteran submitted a notice of disagreement in December 2007 
with respect to the increased rating claim for left ear 
hearing loss, and service connection claims for right ear 
hearing loss and tinnitus, and the RO issued a statement of 
the case in September 2008, however, the Veteran did not 
perfect an appeal.  An appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a SOC has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Therefore, those issues are not in appellate 
status and will not be discussed.

With respect to the current appeal, the RO re-reviewed the 
claim after the Veteran underwent a VA examination.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued the noncompensable evaluation for 
status-post fracture and dislocation of the right ankle.

In November 2009, the Veteran testified before the 
undersigned Veteran's Law Judge via videoconference.  A copy 
of the hearing transcript is of record and has been reviewed.





FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability, 
status-post fracture and dislocation, is manifested by x-ray 
evidence of osteoarthritis, mild old fracture deformity of 
the distal fibular metaphysis, painful motion, swelling, and 
a healed scar, but no evidence of ankylosis, compensable 
limitation of motion, malunion of the os calcis or 
astragalus, or astragalectomy.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected right ankle disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
status-post fracture and dislocation of the right ankle with 
arthritis, deformity, and pain on motion, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant.

When a claim arises from his disagreement with the initial 
evaluation following the grant of service connection for his 
right ankle disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that VCAA notice requirements have been 
satisfied by virtue of letters sent to the Veteran in May 
2007 and August 2008.  Collectively, these letters informed 
him of what evidence was required to substantiate the claim, 
and of his and VA's respective duties for obtaining evidence.  
The Veteran has also been advised as to how disability 
ratings and effective dates are assigned.  After the issuance 
of VCAA notice, the claim was readjudicated by way of a 
statement of the case in February 2009.

VA also has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA 
medical evidence, and the Veteran's contentions.  The Veteran 
has undergone a VA examination in conjunction with his claim, 
and testified at a personal hearing.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II.  Increased Rating Claim

a.	 Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).  See also, Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative joint 
disease is evaluated on the basis of limitation of motion.  
Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  See 38 C.F.R. § 4.71a 
(2009). 

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned for moderate limitation of ankle motion.  Marked 
limitation of ankle motion warrants a 20 percent evaluation.  
In order to warrant the assignment of a 30 percent disability 
evaluation, there would have to be ankle ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Words such as 'slight,' 'moderate,' and 'marked' are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.' 38 C.F.R. 4.6.  It should also be noted that use of 
such terminology by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).

b.	 Analysis

In this case, the Veteran is currently assigned a 
noncompensable disability evaluation for his service-
connected right ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5271.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27.

In February 2008, the Veteran underwent a VA examination and 
complained of occasional aching right ankle pain, especially 
in cold weather.  The examiner noted that the Veteran got in 
and out of the chair with ease, and walked with a normal 
gait.  Dorsiflexion of the right ankle was 20 degrees, 
plantar flexion was 40 degrees, inversion was 20 degrees, and 
eversion was 10-15 degrees.  The Veteran had good subtalar 
motion and no anterior drawer sign.  There was a healed 3 cm 
surgical scar running along the posterior aspect of the 
medial malleolus, and there was no surgical scar on the 
lateral aspect of the right ankle.  There was no swelling or 
tenderness on examination, and no increased limitation of 
motion due to weakness, fatigability, or incoordination.  The 
examiner noted that repetitive use of the right ankle was not 
a problem during the examination.  Diagnosis was fracture and 
ligament injury of the right ankle, status- post surgical 
repair.

X-rays of the right ankle taken in conjunction with the 
February 2008 examination showed evidence of mild old 
fracture deformity of the distal fibular metaphysic and mild 
narrowing of the tibiotalar joint space.  A small avulsion 
fragment at the tip of the medial malleolus was also noted.  
No joint effusion was seen.  Impression was evidence of 
remote trauma with mild posttraumatic osteoarthritis of the 
right ankle.

During his personal hearing held in November 2009, the 
Veteran testified that he experiences excruciating right 
ankle pain, and swelling, especially in the cold weather and 
upon prolonged standing.  He also indicated that he wears a 
brace on his right ankle when he performs activities that 
require a lot of movement.  

Review of the record does not show that the Veteran's right 
ankle disability has caused any loss of leg/knee motion.  
There is also no evidence of ankylosis of the right ankle.  
Thus, evaluation under Diagnostic Codes 5260 or 5270 is not 
appropriate and cannot be the basis for assigning a 
compensable disability evaluation.
The Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 5271, as there is no evidence 
of moderate limitation of right ankle motion.  As noted, 
dorsiflexion of the right ankle was normal, and plantar 
flexion was to 40 degrees on February 2008 examination.   

The Board, however, has also considered whether a higher 
evaluation may be granted on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca, supra.  As indicated, VA 
regulations further provide regarding painful motion due to 
arthritis that it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  Here, while the 
Veteran's exhibited dorsiflexion and plantar flexion in his 
right ankle does not rise to the level of "moderate" 
limitation of motion, resolving any doubt in his favor, the 
x-ray evidence of old fracture deformity of the right ankle, 
mild posttraumatic osteoarthritis of the right ankle, and his 
complaints of "excruciating" right ankle pain and swelling, 
establishes entitlement to a 10 percent evaluation, pursuant 
to 38 C.F.R. § 4.45 (2009).  See also, 38 C.F.R. §§ 3.102, 
4.3.

Nevertheless, an evaluation in excess of 10 percent is not 
warranted for the right ankle disability,  as there is no 
evidence of marked limitation of motion, ankylosis, malunion 
of the os calcis or astragalus, or astragalectomy.  See 
Diagnostic Codes 5270-5274 (2009).  

The Board has also considered whether a separate evaluation 
is warranted based on the surgical scar present along the 
posterior aspect of the medial malleolus.  However, the 
evidence shows that such scar is healed, with no abnormality 
noted.  There were no findings of scar tenderness or pain on 
examination.  As such, the Board finds that a preponderance 
of the evidence is against a finding that a separate 
compensable evaluation for a scar is warranted.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803 - 7805 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (2005).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Veteran asserts that his right ankle is painful and 
swells after prolonged standing at work.  38 C.F.R. § 4.1 
stipulates that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's service-connected right 
ankle disability result in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  At 
his November 2009 hearing, the Veteran testified that he has 
been a machine operator at his present job for the past 14 
years.  Thus, consideration of the provisions set forth at 38 
C.F.R. § 3.321(b)(1) is not warranted for service-connected 
right ankle disability for any portion of the rating period 
on appeal.


ORDER

The criteria for a 10 percent evaluation, but no higher, for 
status-post fracture and dislocation of the right ankle with 
arthritis, deformity, and painful motion, subject to the laws 
and regulations governing monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


